 

Case 1:21-cr-00117-TFH Document 16-14 Filed 04/01/21 Page 1of1

RE: Alex Harkrider

March 28, 2021

To the Honorable Ketanji Brown Jackson:

[ am writing this letter to speak on the character of Alex Harkrider. | was shocked when I learned
of the allegations against him. They are incongruent with the man I know. I’ve known Alex for
11 years. In that time, I’ve known him to be a good friend and a great father. He is the type of
person to go out of his way to help others. He is a man of character and conviction who always
stands up for what he believes in. Alex and I served together in the Marine Corps, including a
tour of duty in Afghanistan. He has always been a walking example of integrity and discipline,
even in the face of adversity. There are endless examples of the depth of his friendship and
loyalty. One prime example is the unwavering support and encouragement he gave me as I was
adjusting to life after deployment. He is incredibly supportive of those he cares about and often
puts the needs of others before his own. I have zero concerns about his ability to be safe in the
community. I have complete faith in Mr. Harkrider’s ability to move forward with his life as a

positive and productive member of society.

Randy Langdon

lanky Fag
